DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 14-17, 20-23 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics (R1-1808508 retrieved on 8/11/2018 as submitted by applicant with IDS received on 12/05/2019) in view of Ko et al. (US Pub. 2021/0037488).
Regarding claims 1, 14, 27 and 30, LG Electronics teaches a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station, a synchronization signal block (SSB) (“SSB # n+1” in Figure 5) of an SSB burst in a slot (“SSB burst set transmission” in Proposal #2); receiving, within the SSB, an indication of a control resource set (“RMSI CORESET associated with a SSB” in section 2.3) to monitor for grants for system information (“RMSI” in section 2.3) on a downlink shared channel (“PDSCH” in Figure 5), wherein the control resource set (“RMSI CORESET # n+1” in Figure 5) is after a previous SSB (“SSB # n” in Figure 5) of the SSB burst and before the received SSB (“SSB # n+1” in Figure 
Regarding claims 2, 15, 28 and 31, LG Electronics teaches receiving the control resource set (“RMSI CORESET # n+1” in Figure 5) in a first and a second symbol period (symbol index 6 and 7 in Figure 5) before the received SSB (“SSB # n+1” in Figure 5), wherein the first and second symbol period are adjacent to the previous SSB (“SSB # n” in Figure 5) in time.
Regarding claims 3, 16, 29 and 32, Ko teaches receiving the downlink shared channel signal starting from a first symbol period of the received SSB through the last symbol period of the slot (RMSI PDSCH in both Figure 19 (a) and (b)).

Regarding claims 7 and 20, Ko teaches receiving the downlink shared channel signal starting from a first symbol period of the received SSB until a first symbol period of the next SSB (see “RMSI PDSCH for SS/PBCH block #0” starting from a first symbol period of the received SSB (SS/PBCH block #0) until a first symbol period of the next SSB (SS/PBCH block #1)).
Regarding claims 8 and 21, LG Electronics teaches the downlink shared channel signal comprises remaining minimum system information (RMSI) (section 2.3).
Regarding claims 9 and 22, Ko teaches a resource size for the downlink shared channel is configurable [0179].
Regarding claims 10 and 23, LG Electronics teaches the received SSB and the previous SSB each have an even SSB index or an odd SSB index (section 2.3).
Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics in view of Ko et al. and further in view of Li et al. (US Pub. 2021/0051683).
 Regarding claims 5 and 18, LG Electronics in view of Ko teaches the limitations in claims 1 and 14 as shown above. LG Electronics in view of Ko, however, does not teach receiving the downlink shared channel signal starting from a first symbol period after the received SSB through the last symbol period of the slot (Ko teaches receiving PDSCH during the period from a first symbol period after the received SSB through the last symbol period of the slot (see RMSI PDSCH in both Figure 19 (a) and (b)).  Ko, however, does not teach starting receiving PDSCH during the period).  Li teaches receiving the downlink shared channel signal starting from a first symbol period after the received SSB through the last symbol period of the slot (see second RMSI PDSCH in the Slot 0 started after SSB1 in Figure 11).  It would have been obvious to one skilled in the art to modify LG Electronics in view of Ko to have receiving the 
Regarding claims 6 and 19, Li teaches the downlink shared channel signal carrying system information is time division multiplexed with the received SSB (see “RMSI PDSCH” and “SSB1” in slot 0 in Figure 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414